Fokd, Judge:
The above cases have been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GS JO’B (Import Spec’s Initials) by Import Specialist George Santucci J. O’Brien (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 15 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. *43051802, consist of “Argonne AR-56 crystal microphone cartridges (ordinary large) ” which, in fact, are not suitable for controlling, distributing, modifying, producing or rectifying electrical energy.
That said merchandise, in fact, consists of articles having as an essential feature an electrical element or device and are wholly or in chief value of metal.
That said microphones are not dedicated to use with radios.
It is claimed that the merchandise is dutiable at 13% per centum ad valorem under the provisions of paragraph 353 of said Act, as articles having as an essential feature an electrical element or device and not specially provided for.
That the protests enumerated above be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that the items of merchandise, marked “A” and initialed on the invoices by the designated import specialists, to be properly dutiable as articles having as an essential feature an electrical element or device, not specially provided for, at the rate of 13% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.